DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 18, 2022 has been entered.
 
Drawings
The drawings were received on May 28, 2020.  These drawings by the PTO Draftsman if and only if the Application is allowed.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1  is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2011/0122818 (Dwyer, et al) in view of United States Patent Application Publication 2017/0205259 (Jang, et al) .
Dwyer, et al teaches a decade old  method performed by a device configured to perform communication with a base station, the method comprising: detecting whether an abnormality state (paragraphs 132-133, 146-147, figure 9) and limiting a capability of the device based on the abnormality state  and triggering a radio resource control (RRC) reconfiguration operation based on an RRC reconfiguration message received from the base station in response in that limiting (figure 10, paragraphs 140-141, 153-155, 312, 351, 369, 387, etc.).  Jang, et al teaches the use of detecting whether an abnormality state each respective hardware component among a plurality of hardware components occurs based on available resources of the respective hardware component, the plurality of hardware components being included in the device for the purpose of performing hardware diagnosis and executing a process based on the hardware diagnosis result (figures 4 and 9).  Hence, it would have been obvious to one ordinary skill in the art before the effective filing date of this application to incorporate the use of detecting whether an abnormality state each respective hardware component among a plurality of hardware components occurs based on available resources of the respective hardware component, the plurality of hardware components being included in the device for the purpose of performing hardware diagnosis and executing a process based on the hardware diagnosis result, as taught by Jang, et al in the method performed by a device configured to perform communication with a base station of Dwyer, et al in order to diagnose a hardware component selected as a diagnosis target among the hardware components, determine, based on a diagnosis result, whether the diagnosis target is operating normally.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2011/0122818 (Dwyer, et al) in view of United States Patent Application Publication 2017/0205259 (Jang, et al) as applied to claim 1 above, and further in view of CN101859275A (Yulong Computer Telecommunication Scientific Shenzhen Co Ltd).
Dwyer, et al in view of Jang, et al as applied to claim 1 above, except for detecting whether the abnormality state of the device occurs is based on an available memory size of the memory and a first threshold value.  Yulong Computer Telecommunication Scientific Shenzhen Co Ltd teaches the use of detecting whether the abnormality state of the device occurs is based on an available memory size of the memory and a first threshold value for the purpose of judging an application program surpasses the maximum memory upper limit that allows use, if then handle application program according to the processing mode corresponding with described abnormality (claim 1).  
Hence, it would have been obvious for one ordinary skill in the art before the effective filing date of the current application to incorporate the use of detecting whether the abnormality state of the device occurs is based on an available memory size of the memory and a first threshold value for the purpose of judging an application program surpasses the maximum memory upper limit that allows use, if then handle application program according to the processing mode corresponding with described abnormality, as taught by Yulong Computer Telecommunication Scientific Shenzhen Co Ltd, in the method performed by a device configured to perform communication with a base station of Dwyer, et al in view of Jang, et al in order to monitoring application programs.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication 2011/0122818 (Dwyer, et al) in view of United States Patent Application Publication 2017/0205259 (Jang, et al) as applied to claim 1 above, and further in view of United States Patent Application Publication 2019/0387570 (BYUN, et al).
Byun, et al teaches the use of sending the abnormality state or changed capability information based on the detecting or changing to the base station in response to the limiting (paragraphs 99, 100, figure 7, #708, 709) for the purpose of an access stratum (AS) layer of a terminal determines a radio resource control (RRC) state in a wireless communication system.  Hence, it would have been obvious for one ordinary skill in the art before the effective filing date of the current application to incorporate the use of sending the abnormality state or changed capability information based on the detecting or changing to the base station in response to the limiting for the purpose of an access stratum (AS) layer of a terminal determines a radio resource control (RRC) state in a wireless communication system, as taught by Byun, et al in the method performed by a device configured to perform communication with a base station of Dwyer, et al in view of Jang, et al in order to determine, by a user equipment (UE), an RRC state.
The Examiner has cited particular columns and/or line/paragraphs numbers in the reference(s) applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.

Allowable Subject Matter
Claims 17-20 are allowed.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 and 17-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.










Conclusion
If applicants wish to request for an interview, an "Applicant Initiated Interview Request" form (PTOL-413A) should be submitted to the examiner prior to the interview in order to permit the examiner to prepare in advance for the interview and to focus on the issues to be discussed. This form should identify the participants of the interview, the proposed date of the interview, whether the interview will be personal, telephonic, or video conference, and should include a brief description of the issues to be discussed. A copy of the completed "Applicant Initiated Interview Request" form should be attached to the Interview Summary form, PTOL-413 at the completion of the interview and a copy should be given to applicant or applicant's representative.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D CUMMING whose telephone number is (571)272-7861. The examiner can normally be reached Monday - Friday 12 noon to 6pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S. Addy can be reached on (571) 272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 





Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. CUMMING
Primary Examiner
Art Unit 2645



/WILLIAM D CUMMING/Primary Examiner, Art Unit 2645